OPINION
WOODLEY, Presiding Judge.
Appellant was convicted of murder with malice and his punishment was assessed by the jury at ten years.
Trial was held subsequent to January 1, 1966.
No brief for appellant was filed in the trial court.
By supplemental brief filed in this court, as in his motion for new trial, appellant contends that the evidence is insufficient to support the conviction in that it shows self-defense, or at least imperfect self-defense as a matter of law.
The testimony reveals that appellant, Davy Bird (the deceased), and others, were engaged in a dice game when an argument ensued between appellant and Bird, apparently because appellant refused on Bird’s request to remove a wine bottle from the table. Bird took a knife from his pocket and opened it up, and appellant drew a pistol. The players, including Bird, started running from the room. One shot was fired and Bird turned around, facing ap*425pellant, and was hit with several further shots fired by appellant. He died within a few minutes.
Appellent’s contention that self-defense was shown as a matter of law is overruled.
The judgment is affirmed.